Citation Nr: 0739637	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-35 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served in the United States Coast Guard from 
December 1986 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

The record reflects that, as part of his September 2005 
Substantive Appeal, the veteran requested a Board hearing, 
and that such a hearing was scheduled for June 2007.  
However, by an April 2007 statement he reported that he no 
longer desired such a hearing, and he did not report for the 
June 2007 hearing.  Accordingly, his hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702(d), (e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran's cirrhosis of the 
liver was first diagnosed years after his military service, 
and the medical evidence indicates that it developed as a 
result of his chronic alcohol use.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
cirrhosis of the liver.  38 U.S.C.A. §§ 105, 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.159, 3.301, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service 
connection is precluded by law for the veteran's cirrhosis of 
the liver.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office 
of General Counsel held that the law does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist and notify are not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Even if the duty to assist and notify were applicable in this 
case, the Board finds that both duties have been satisfied in 
this case.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).

In accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), the veteran was sent pre-adjudication notice by 
letters dated in July and November 2004, both of which are 
clearly prior to the February 2005 rating decision that is 
the subject of this appeal.  He was also sent additional 
notification by a March 2006 letter.  Taken together, the 
aforementioned notification letters identified the issue 
currently on appeal, informed the veteran of what was 
necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 letter contained 
the specific information regarding disability rating(s) and 
effective date(s) mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

With respect to the duty to assist, the Board finds that all 
relevant medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  Nothing in the record indicates the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As noted in the 
Introduction, he withdrew his request for a Board hearing.  
Although no examination was accorded to the veteran, no such 
development is warranted in this case because, as detailed 
below, there is already medical evidence of record indicating 
the etiology of the cirrhosis of the liver.  Consequently, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cirrhosis of the liver becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that service 
connection is not warranted for the veteran's cirrhosis of 
the liver.

The veteran maintains that he was diagnosed with cirrhosis of 
the liver at the time of his separation from his service with 
the Coast Guard.  However, he contends that these records 
were deliberately destroyed.  Further, he has contended that 
this disability developed as a result of the Tylenol he took 
as self-medication for the pain caused by his service-
connected hearing loss and tinnitus.

Despite the veteran's contentions, the Board notes that the 
medical evidence does not reflect he was actually diagnosed 
with cirrhosis, or any other liver disability, during his 
period with the Coast Guard.  No such disability was 
indicated on his August 1986 enlistment examination, a July 
1988 extension examination, or his September 1989 discharge 
examination.  Moreover, concurrent Reports of Medical History 
reflect that he consistently checked the box to indicate he 
had not experienced stomach, liver, or intestinal trouble.  
Similarly, a September 1989 dental health questionnaire 
reflects he reported he had never had liver disease.

With regard to the veteran's contentions that he was informed 
by the discharge examiner that he had cirrhosis of the liver, 
the Court has held that a lay person's account of what a 
medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Thus, this testimony is not entitled to probative value in 
the instant case.  In addition, the Board observes that the 
service medical records appear to be complete, and there is 
no indication that any records were destroyed as he contends.

The Board further notes that there are no post-service 
medical records on file dated prior to 2003, which note a 
history of and show findings of alcoholic liver disease with 
cirrhosis.  As such, there is no competent medical evidence 
confirming the claimed disability until approximately 14 
years after his separation from the Coast Guard.  The Court 
has indicated that the normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

More importantly, as already indicated, the medical records 
on file consistently reflect that the veteran's cirrhosis 
developed as a result of his chronic alcohol use.  The Board 
acknowledges that the service medical records, including a 
report dated in August 1989, reflect he was evaluated for a 
pattern of alcoholic behavior.  Nevertheless, the law 
provides that no compensation shall be paid if a disability 
is the result of the veteran's own willful misconduct, 
including the abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110, 1131; 38 C.F.R. § 3.1(n), 3.301.  VA's General Counsel 
has confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.  Granted, the law currently provides an 
exception to this rule where a service-connected disability 
has caused chronic alcohol or drug use.  In such 
circumstances, secondary service connection, including 
disability compensation, is available under 38 C.F.R. § 
3.310(a) for disability due to such chronic alcohol or drug 
use.  However, nothing in the record indicates that the 
veteran's alcohol use is due to either his hearing loss 
and/or tinnitus, which are his only service-connected 
disabilities.  As such, this exception is not applicable in 
the instant case.

Inasmuch as the medical evidence reflects the veteran's 
cirrhosis of the liver is the result of his own chronic 
alcohol use, service connection for this disability is 
precluded by law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994) (when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

With respect to the veteran's contentions that his cirrhosis 
developed as a result of his Tylenol consumption to self-
treat his hearing loss and tinnitus, the Board notes that no 
competent medical opinion is of record which supports such a 
finding.  In fact, this contention is actually refuted by the 
medical evidence showing that the cirrhosis is due to alcohol 
use.  Further, to the extent the veteran has indicated that 
his Tylenol consumption was a form of self-medication, there 
is no objective evidence which details the full extent of his 
Tylenol use.  Without such evidence, any medical opinion 
which actually relates the cirrhosis to Tylenol use would be 
based on nothing more than pure speculation. An award of 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (finding that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  

For these reasons, the Board finds that service connection is 
not warranted for the veteran's cirrhosis of the liver.  
Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for cirrhosis of the liver 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


